Black, C. J.
— The appellee sued the appellants, John T. Davis and Cornelius Oder. One Osear J. Roberts also was a defendant, as to whom the cause was continued for process. The court rendered a special finding, and of the four conclusions of law stated upon the facts specially found, counsel for appellants have discussed the first three. The appellants jointly assigned error in two specifications, one relating to the first conclusion of law and the other to the third. The appellants did not join in exception to the conclusions, or any of them; therefore their joint assignment of error can not avail them or either of them. Each of the appellants also separately assigned errors, and in each of his specifications of error relating to the conclusions of law averred error as to a single one of the conclusions, and did not in any specification allege that the court erred in the first three conclusions; *511yet the appellants separately excepted “to the first, second, and third conclusions of law,” hut did not except to each conclusion or to any one of them singly.
The exception being joint as to the three conclusions, the assignment of error as to a single one of them can not he recognized.
Judgment affirmed.